DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 13-16, 18-21, 23, and 24 of U.S. Patent No. 10764173.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to claims of U.S. Patent No. 10764173.
Claim 1 of the pending application is similar to claim 1 of U.S. Patent No. 10764173.  Claim 1 of the pending application does not claim the limitations “a second BR”, “the second BR belongs to the second AS and belongs to the inter-domain topology”, “wherein the routing control message comprises an identifier of the second BR and an AS quantity”, and “process the BGP routing message according to the identifier of second BR and the AS quantity, wherein the first BR processing the BGP routing message includes increasing the AS quantity in an AS-path attribute value carried in the BGP routing message, and wherein the routing control message is a BGP update message” of U.S. Patent No. 10764173.  
Claim 2 of the pending application is similar to claim 1: lines 3, 7-8, and 10-12 of U.S. Patent No. 10764173.
Claim 3 of the pending application is similar to claim 1: lines 10-12 and 17-19 of U.S. Patent No. 10764173.
Claim 4 of the pending application is similar to claims 13, 20, and 24 of U.S. Patent No. 10764173.
Claim 5 of the pending application is similar to claims 14 and 21 of U.S. Patent No. 10764173.
Claim 6 of the pending application is similar to claim 2 of U.S. Patent No. 10764173.
Claim 7 of the pending application is similar to claim 3 of U.S. Patent No. 10764173.
Claim 8 of the pending application is similar to claim 5 of U.S. Patent No. 10764173.
Claim 9 of the pending application is similar to claim 15 of U.S. Patent No. 10764173.  Claim 9 of the pending application does not claim the limitations “a second BR”, “the second BR belongs to the second AS and belongs to the inter-domain topology”, “wherein the routing control message comprises an identifier of the second BR and an AS quantity”, and “process the BGP routing message according to the identifier of second BR and the AS quantity, wherein the first BR processing the BGP routing message includes increasing the AS quantity in an AS-path attribute value carried in the BGP routing message, and wherein the routing control message is a BGP update message” of U.S. Patent No. 10764173.  
Claim 10 of the pending application is similar to claim 15 lines 18-22 of U.S. Patent No. 10764173.
Claim 11 of the pending application is similar to claim 15: lines 5-7 and 15-17 of U.S. Patent No. 10764173.
Claim 12 of the pending application is similar to claims 13, 16, 20, and 24 of U.S. Patent No. 10764173.
Claims 13 and 23 of the pending application is similar to claim 18 of U.S. Patent No. 10764173.  Claims 18 and 23 of the pending application do not claim the limitations “a second BR”, “the second BR belongs to the second AS and belongs to the inter-domain topology”, “wherein the routing control message comprises an identifier of the second BR and an AS quantity”, and “process the BGP routing message according to the identifier of second BR and the AS quantity, wherein the first BR processing the BGP routing message includes increasing the AS quantity in an AS-path attribute value carried in the BGP routing message, and wherein the routing control message is a BGP update message” of U.S. Patent No. 10764173.  
Claim 14 of the pending application is similar to claim 18: lines 2, 6-7, and 9-10 of U.S. Patent No. 10764173.
Claim 15 of the pending application is similar to claim 18: lines 9-11 and 13-19 of U.S. Patent No. 10764173.
Claim 16 of the pending application is similar to claims 13, 16, 20, and 24 of U.S. Patent No. 10764173.
Claim 17 of the pending application is similar to claim 19 of U.S. Patent No. 10764173.
Claim 18 of the pending application is similar to claim 3 of U.S. Patent No. 10764173.
Claim 19 of the pending application is similar to claim 5 of U.S. Patent No. 10764173.
Claim 20 of the pending application is similar to claim 18 lines 18-19 and claim 23 lines 3-5 of U.S. Patent No. 10764173.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2015/0304206 to Filsfils et al.

Referring to claim 1, Fusils et al disclose in Figures 1-11 a controller (controller X), comprising:
A communications interface (interface 210).
A processor (processor 220) configured to:
A non-transitory computer-readable storage medium (in memory 240 which stores instructions to be executed by processor 220 to perform controller X functions) storing a program to be executed by the processor, the program including instructions to:
(Figures 7A-7B) Determine a first BR (BR A), wherein the first BR belongs to a first AS (AS1; BR A belongs to AS1) and belongs to an inter-domain topology between BRs of the first AS and a second AS (AS3).  Controller X receives BGP messages from all of the BR’s of respective AS’s in order to determine the inter-domain topology (Section 0020 lines 11-13 , Section 0054, Section 0142 lines 29-34) of the network, which include the paths between all of the BR’s of respective AS’s.  Specifically, controller X receives BGP messages from BR A, BR C, and BR P of AS1, BR D and BR F of AS2, BR E, BR H, BR G, and BR Q of AS3, and BR Z of AS 4 and determines all of the inter-domain paths in the network.  Refer to Sections 0135-0140, 0259-0270.  One of the inter-domain paths can include the inter-domain path from BR A of AS1 to BR E of AS3 shown in Figures 7A-7B.
Cause the communications interface to send a routing control message (BGP message 710 of Section 0181, since controller X communicates network topology information to BRs via BGP) to the first BR, wherein the routing control message comprises an operation manner (BGP message 710 includes a label <9006> field that is the PeerAdj SID associated by C for the local interface towards 1.0.5.2, i.e., BR E of AS3, which indicates to BR A of AS1 to transmit data to BR E of AS3 (claimed “operation manner”); Sections 0128, 0157, 0180-0182), wherein the routing control message instructs the first BR to, when advertising a BGP routing message (BGP message, since BR’s exchange network topology information with one another via BGP) to the second AS, process the BGP routing message according to the operation manner.  In Figures 7A-7B:  controller X sends a BGP message 710 to BR A of AS1 which instructs BR A of AS 1 to transmit data on a path from BR A of AS1 to BR C of AS 1 and then to BR E of AS3 in order to reach destination L/8.  Refer to Sections 0034, 0036, 0180-0182.  Also, since BR’s exchange network topology information with one another and continuously update one another on network topology changes (Sections 0265-0268), BR A of AS1 must advertise a BGP message to other BR’s, including the BR’s of AS3 (claimed “when advertising a BGP routing message to the second AS…”), indicating that BR A of AS1 will transmit data on a path from BR A of AS1 to BR C of AS 1 and then to BR E of AS3 (claimed “process the BGP routing message according to the operation manner”) in order to reach destination L/8.  So, the BGP message 710 sent by controller X to BR A of AS 1 instructs BR A of AS 1 to transmit data on a path from BR A of AS1 to BR C of AS 1 and then to BR E of AS3 in order to reach destination L/8; and the BGP message 710 sent by controller X to BR A of AS 1 also instructs BR A of AS 1 to advertise a BGP message to other BR’s, including the BR’s or AS3, indicating that BR A of AS1 will transmit data on a path from BR A of AS1 to BR C of AS 1 and then to BR E of AS3 in order to reach destination L/8.  Also, “changes in the network topology may be communicated among devices 200 using routing protocols, such as through internal BGP (iBGP) or external BGP (eBGP) sessions (e.g., to “converge” to an identical view of the network topology).” (Section 0027 lines 11-14).  “label mapping information for a particular route may be piggybacked in the same BGP Update message that is used to distribute the route itself (e.g., in addition to Network Layer Reachability Information (NLRI) within the Update message). In this manner, when BGP is used to distribute a particular route, it can be also be used to distribute a MPLS label which is mapped to that route.” (Section 0028 lines 9-15).  Refer to Sections 0021-0270.
Referring to claim 9, Filsfils et al disclose in Figures 1-11 a BR (BR A of AS1), comprising: 
A communications interface (network interface 210).
A processor (processor 220).
A non-transitory computer-readable storage medium (in memory 240 which stores instructions to be executed by processor 220 to perform BR A functions) storing a program to be executed by the processor, the program including instructions to:
Receive, through the communications interface, a routing control message from a controller (controller X), wherein the routing control message comprises an operation manner, the routing control message being used to instruct the BR to, when advertising a BGP routing message to a second AS, process the BGP routing message according to the operation manner; and process the BGP routing message, according to the operation manner and when advertising the BGP routing message.   Refer to the rejection of claim 1. 
Referring to claim 13, Fusils et al disclose a method comprising: 
Determining a first BR, wherein the first BR belongs to a first AS and belongs to an inter-domain topology between BRs of the first AS and a second AS.  
Send a routing control message to the first BR, wherein the routing control message comprises an operation manner, wherein the routing control message instructs the first BR to, when advertising a BGP routing message to the second AS, process the BGP routing message according to the operation manner.  Refer to the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0304206 to Filsfils et al in view of U.S. Patent No. 7,925,778 to Wijnands et al. 
Referring to claim 2, Fusils et al disclose in Figures 1-11 wherein the instructions to determine the first BR include instructions to: 
(Figures 7A-7B) Determine the first BR (BR A) and a second BR (BR E).
Wherein the second BR belongs to the second AS (BR E belongs to AS3) and belongs to the inter-domain topology.  Controller X receives BGP messages from all of the BR’s of respective AS’s in order to determine the inter-domain topology (Section 0020 lines 11-13 , Section 0054, Section 0142 lines 29-34) of the network, which include the paths between all of the BR’s of respective AS’s.  Specifically, controller X receives BGP messages from BR A, BR C, and BR P of AS1, BR D and BR F of AS2, BR E, BR H, BR G, and BR Q of AS3, and BR Z of AS 4 and determines all of the inter-domain paths in the network.  Refer to Sections 0135-0140, 0259-0270.  One of the inter-domain paths can include the inter-domain path from BR A of AS1 to BR E of AS3 shown in Figures 7A-7B.
Wherein the routing control message comprises an identifier of the second BR (not specifically disclosed, but BGP message 710 includes a label <9006> field that is the PeerAdj SID associated by C for the local interface towards 1.0.5.2, i.e., BR E of AS3, which indicates to BR A of AS1 to transmit data to BR E of AS3; Sections 0128, 0157, 0180-0182), the routing control message instructs the first BR to, when advertising a BGP routing message (BGP message, since BR’s exchange network topology information with one another via BGP) to the second AS, process the BGP routing message according to the identifier of the second BR.  In Figures 7A-7B:  controller X sends a BGP message 710 to BR A of AS1 which instructs BR A of AS 1 to transmit data on a path from BR A of AS1 to BR C of AS 1 and then to BR E of AS3 in order to reach destination L/8.  Refer to Sections 0034, 0036, 0180-0182.  Also, since BR’s exchange network topology information with one another and continuously update one another on network topology changes (Sections 0265-0268), BR A of AS1 must advertise a BGP message to other BR’s, including the BR’s of AS3 (claimed “when advertising a BGP routing message to the second AS…”), indicating that BR A of AS1 will transmit data on a path from BR A of AS1 to BR C of AS 1 and then to BR E of AS3 (claimed “identifier of the second BR”) in order to reach destination L/8.  So, the BGP message 710 sent by controller X to BR A of AS 1 instructs BR A of AS 1 to transmit data on a path from BR A of AS1 to BR C of AS 1 and then to BR E of AS3 in order to reach destination L/8; and the BGP message 710 sent by controller X to BR A of AS 1 also instructs BR A of AS 1 to advertise a BGP message to other BR’s, including the BR’s or AS3, indicating that BR A of AS1 will transmit data on a path from BR A of AS1 to BR C of AS 1 and then to BR E of AS3 in order to reach destination L/8.  Also, “changes in the network topology may be communicated among devices 200 using routing protocols, such as through internal BGP (iBGP) or external BGP (eBGP) sessions (e.g., to “converge” to an identical view of the network topology).” (Section 0027 lines 11-14).  “label mapping information for a particular route may be piggybacked in the same BGP Update message that is used to distribute the route itself (e.g., in addition to Network Layer Reachability Information (NLRI) within the Update message). In this manner, when BGP is used to distribute a particular route, it can be also be used to distribute a MPLS label which is mapped to that route.” (Section 0028 lines 9-15).  Refer to Sections 0021-0270.
Filsfils et al do not specifically disclose wherein the routing control message comprises an identifier of the second BR.
Wijnands et al disclose that BGP update message include the address of an ASBR.  Refer to Column 7 lines 19-36, specifically lines 30-32.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the routing control message comprises an identifier of the second BR.  One would have been motivated to do so since a nodes exchange BGP update messages to update one another on network topology changes and must include an identifier of nodes involved in the network topology change.
Referring to claim 11, Fusils et al disclose in Figures 1-11 wherein the routing control message further comprises an identifier of the BR, and an identifier of a second BR (BR E) (not specifically disclosed, but BGP message 710 includes a label <9006> field that is the PeerAdj SID associated by C for the local interface towards 1.0.5.2, i.e., BR E of AS3, which indicates to BR A of AS1 to transmit data to BR E of AS3; Sections 0128, 0157, 0180-0182); and wherein the second BR belongs to the second AS (BR E belongs to AS3) and belongs to the inter-domain topology.  Controller X receives BGP messages from all of the BR’s of respective AS’s in order to determine the inter-domain topology (Section 0020 lines 11-13 , Section 0054, Section 0142 lines 29-34) of the network, which include the paths between all of the BR’s of respective AS’s.  Specifically, controller X receives BGP messages from BR A, BR C, and BR P of AS1, BR D and BR F of AS2, BR E, BR H, BR G, and BR Q of AS3, and BR Z of AS 4 and determines all of the inter-domain paths in the network.  Refer to Sections 0135-0140, 0259-0270.  One of the inter-domain paths can include the inter-domain path from BR A of AS1 to BR E of AS3 shown in Figures 7A-7B.  In Figures 7A-7B:  controller X sends a BGP message 710 to BR A of AS1 which instructs BR A of AS 1 to transmit data on a path from BR A of AS1 to BR C of AS 1 and then to BR E of AS3 in order to reach destination L/8.  Refer to Sections 0034, 0036, 0180-0182.  Also, since BR’s exchange network topology information with one another and continuously update one another on network topology changes (Sections 0265-0268), BR A of AS1 must advertise a BGP message to other BR’s, including the BR’s of AS3, indicating that BR A of AS1 will transmit data on a path from BR A of AS1 to BR C of AS 1 and then to BR E of AS3 (claimed “identifier of the second BR”) in order to reach destination L/8.  So, the BGP message 710 sent by controller X to BR A of AS 1 instructs BR A of AS 1 to transmit data on a path from BR A of AS1 to BR C of AS 1 and then to BR E of AS3 in order to reach destination L/8; and the BGP message 710 sent by controller X to BR A of AS 1 also instructs BR A of AS 1 to advertise a BGP message to other BR’s, including the BR’s or AS3, indicating that BR A of AS1 will transmit data on a path from BR A of AS1 to BR C of AS 1 and then to BR E of AS3 in order to reach destination L/8.  Also, “changes in the network topology may be communicated among devices 200 using routing protocols, such as through internal BGP (iBGP) or external BGP (eBGP) sessions (e.g., to “converge” to an identical view of the network topology).” (Section 0027 lines 11-14).  “label mapping information for a particular route may be piggybacked in the same BGP Update message that is used to distribute the route itself (e.g., in addition to Network Layer Reachability Information (NLRI) within the Update message). In this manner, when BGP is used to distribute a particular route, it can be also be used to distribute a MPLS label which is mapped to that route.” (Section 0028 lines 9-15).  Refer to Sections 0021-0270.
Filsfils et al do not specifically disclose wherein the routing control message further comprises an identifier of the BR, and an identifier of a second BR.
Wijnands et al disclose that BGP update message include the address of an ASBR.  Refer to Column 7 lines 19-36, specifically lines 30-32.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the routing control message further comprises an identifier of the BR, and an identifier of a second BR.  One would have been motivated to do so since a nodes exchange BGP update messages to update one another on network topology changes and must include an identifier of nodes involved in the network topology change.
Referring to claim 14, refer to the rejection of claim 2 and claim 11.
Referring to claim 20, Filsfils et al do not specifically disclose wherein the routing control message is a BGP update message.  However, BGP message 710 can be a BGP update message since Section 0264 discloses that controller X can continuously perform the method of Figure 9 to learn new topology information and make new decisions; when controller X makes a new topology decision, controller X will send a new updated BGP message to BR A of AS1 (claimed “BGP update message”; Section 0028 lines 9-15) to indicate the new topology decision. Refer to Sections 0021-0270.
Filsfils et al do not specifically disclose wherein the routing control message is a BGP update message.  
Wijnands et al disclose that BGP update message include the address of an ASBR.  Refer to Column 7 lines 19-36, specifically lines 30-32.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the routing control message is a BGP update message.  One would have been motivated to do so since a nodes exchange BGP update messages to update one another on network topology changes.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0304206 to Filsfils et al in view of U.S. Patent No. 7,925,778 to Wijnands et al, and in further view U.S. Publication No. 20080137536 to Hede.
Filsfils et al do not disclose wherein the program further includes instructions to perform incoming-traffic adjustment and control.
Hede disclose in Section 0042 wherein a CN entity performs and adjusts incoming traffic.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the program further includes instructions to perform incoming-traffic adjustment and control.  One would have been motivated to do so to adjust and control incoming traffic to facilitate traffic flow.
Allowable Subject Matter
Claims 3-8, 10, 12, and 15-19 (pending double patenting rejections above) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 20020163884 to Peles et al disclose in Figures 1-4 a method wherein incoming traffic for a block of IP addresses is biased towards the optimal link by configuring the border routers to announce the block of IP addresses via BGP across the non-optimal links with one or more local AS numbers.  Refer to Sections 0010-0060.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
August 29, 2022